Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 09/10/2021 has been entered. Claims 1-9, 12-17, and 19-23 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 06/11/2021. 
Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 recites in line 2 the limitation “the second strain relief rib and the second strain relief rib”.  The limitation recites two components to be disposed on an opposite side of the nose as the first strain relief rib, but recites the same element for each component.  It is unclear which element, other than the second strain relief rib, the first strain relief rib is to be disposed on an opposed side from.  For purposes of examination, the limitation will be interpreted to recite “the second strain relief rib and the third strain relief rib”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7, 12-17 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites in line 6 the limitation “the flexible material”.  This limitation lacks proper antecedent basis in the claim. 
Claims 12-27 and 22-23 are rejected for dependency upon claim 21. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 23 recites “wherein the first strain relief rib is disposed on a bottom of the nose”. This limitation has already been recited in Claim 21, line 4.   Therefore, claim 23 fails to further limit claim 21 on which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. 2014/0081210 to Bierman in view of U.S. Patent App. Pub. 2005/0061697 to Moberg.

    PNG
    media_image1.png
    496
    425
    media_image1.png
    Greyscale
Regarding Claim 21, Bierman teaches a catheter assembly (Fig. 1A, element 20) comprising: a catheter adapter (Fig. 1A, element 26) comprising a body (Fig. 4A-M, element 42) and a nose (140) extending distally from the body wherein the nose is generally cylindrical; and a first strain relief rib on the nose, a second strain relief rib disposed on the nose, and a third strain relief rib disposed on the nose (See Annotated Fig. 4I below); a needle (Fig. 2A, element 32) secured within the catheter adapter 
Moberg teaches an analogous invention directed to a catheter assembly (Fig. 1, element 20/30) and a catheter adapter body (32) with a nose, and strain relief ribs disposed on the nose (Figs. 6e-6j) and Moberg further teaches wherein a height of a first strain relief rib (Fig. 6f, element 280) is greater than a height of a second strain relief rib (Fig. 6f, element 240; element 280 has a greater cross-sectional area than element 240 and thus has a greater height).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the assembly of Bierman such a height of the first strain relief rib is greater than a height of the second strain relief rib and the third strain relief rib, as taught by Moberg, in order to accommodate lumens of different sizes (Moberg, Par. 0036 lines 7-11). 

Moberg further teaches the invention wherein the strain relief ribs are constructed of a flexible material (Par. 0028, strain relief rib 40 may comprise an elastomer, which is a known flexible material; Moberg additionally discloses the material is readily deformable such that the shape may be altered when the strain relief rib is inserted into the cover). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first strain relief rib, the second strain relief rib, and the third strain relief rib of the modified assembly of Bierman and Moberg to comprise a flexible material, as taught by Moberg, in order to allow the strain relief rib to removably couple with the needle cover without damaging or compromising any components of the assembly (Par. 0028, lines 6-13). 

    PNG
    media_image1.png
    496
    425
    media_image1.png
    Greyscale
Regarding Claim 22, the modified assembly of Bierman and Moberg teaches all of the limitations of claim 21, and further teaches wherein the first strain relief rib is disposed on an opposite side of the nose as the second strain relief rib and the third strain relief rib (See Annotated Fig. 4I below; first strain relief rib is disposed on the bottom of the nose which is opposite from the top of the nose). 
Regarding Claim 23, the modified assembly of Bierman and Moberg teaches all of the limitations of claim 21, and further teaches wherein the first strain relief rib is disposed on a bottom of the nose (See Annotated Fig. 4I above). 
Regarding Claim 12, the modified assembly of Bierman and Moberg teaches all of the limitations of claim 21, and further teaches wherein the first strain relief rib, the second strain relief rib, and the third strain relief rib are aligned with a longitudinal axis of the catheter adapter (each of the strain relief ribs are coaxially disposed around and aligned with the longitudinal axis of the catheter adapter). 
Regarding Claim 13, the modified assembly of Bierman and Moberg teaches all of the limitations of claim 21 as discussed above, and including the limitations of claim 13 as the assembly has already been modified such that flexible material comprises an elastomer (Moberg, Par. 0028). 
Regarding Claim 14, the modified assembly of Bierman and Moberg teaches all of the limitations of claim 21 as discussed above, and including the limitations of claim 14 as the assembly has already been modified such that the flexible material comprises a thermoplastic elastomer (Moberg, Par. 0028, a thermal plastic rubber is equivalent to a thermoplastic elastomer).
Regarding Claim 15, the modified assembly of Bierman and Moberg teaches all of the limitations of claim 21, and further teaches wherein second strain relief rib and the third strain relief rib are disposed on an opposite side of the nose as the first strain relief (See Annotated Fig. 4I above, first strain relief rib is disposed on the bottom of the nose which is opposite from the top of the nose). 
Regarding Claim 16, the modified assembly of Bierman and Moberg teaches all of the limitations of claim 21, and further teaches wherein the second strain relief rib and the third strain relief rib are disposed on a top of the nose (See Annotated Fig. 4I above). 
Claim 1-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. 2014/0081210 to Bierman in view of U.S. Patent App. Pub. 2003/0125713 to McGlinch and further in view of U.S. Patent App. Pub. 2005/0061697 to Moberg.

    PNG
    media_image2.png
    299
    562
    media_image2.png
    Greyscale
Regarding Claim 1, Bierman teaches a catheter assembly (Fig. 1A, element 20), comprising: a catheter adapter (Fig. 1A, element 26) comprising a body and a nose extending distally from the body (See Annotated Fig. 4F below), wherein the nose is generally cylindrical; a strain relief rib (Fig. 4A, element 47) disposed on the nose, a needle (Fig. 2A, element 32) secured within the catheter adapter (Fig. 1B; needle hub 34 of the needle is secured to the body of the catheter adapter 26) and extending distally beyond the nose (Fig. 1B; needle body 32 of the needle is extending distally beyond the nose, and extends all the way through the sheath body 40 of the catheter adapter 26); and a needle cover (Fig. 4L, element 91) configured to be removably coupled to the nose of the catheter adapter (needle cover 91 is shown removably coupled to the nose of the catheter adapter in Fig. 4L), wherein an inner surface of the needle cover is smooth (there are no protrusions or additional elements on needle cover 91 disclosed in the specification, and needle cover 91 is shown having a smooth surfaces in Fig. 4L), and wherein inner surface of the needle cover contacts the strain relief rib.  Bierman does not expressly disclose the strain relief rib is constructed of a flexible material, or wherein the inner surface of the needle cover contacts the strain relief rib and a portion of the nose oppose the strain relief rib. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the strain relief rib of the assembly of Bierman such that the inner surface of the needle cover contacts the strain relief rib and a portion of the nose oppose the strain relief rib, as taught by McGlinch, in order to establish sufficient friction that resists gravitational and handling forces, but is sufficiently small to permit easy removal of the cover (McGlinch, Par. 0071). 
The modified assembly is still silent regarding the strain relief rib is constructed of a flexible material.
Moberg teaches an analogous invention directed to a catheter assembly (Fig. 1, elements 20/30; elongate device may be a catheter as disclosed in Par. 0018) with a strain relief element (Fig. 1, element 34) and a cover (Fig. 1, element 10). Moberg further teaches a catheter adapter body (Figs. 1-3, element 32) with a strain relief rib (Figs. 1-3, element 40) configured to removably couple to the cover by contacting an inner surface of the cover (Par. 0025), wherein the strain relief rib is constructed of a flexible material (Par. 0028, strain relief rib 40 may comprise an elastomer, which is a known flexible material; Moberg additionally discloses the material is readily deformable such that the shape may be altered when the strain relief rib 40 is inserted into cover 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the assembly such that the strain relief rib comprises a flexible 
Regarding Claim 2, the modified assembly of Bierman, McGlinch, and Moberg teaches all of the limitations discussed above regarding claim 1, including the limitations of claim 2 as the assembly has already been modified such that the flexible material comprises an elastomer (Moberg, Par. 0028, lines 4-6). 
Regarding Claim 3, the modified assembly of Bierman, McGlinch, and Moberg teaches all of the limitations discussed above regarding claim 1, and including the limitations of claim 3 as the assembly has already been modified such that the flexible material comprises a thermoplastic elastomer (Moberg, Par. 0028, lines 4-6; a thermal plastic rubber is equivalent to a thermoplastic elastomer). 
Regarding Claim 4, the modified assembly of Bierman, McGlinch, and Moberg teaches all of the limitations discussed above regarding claim 1, but the modified assembly does not expressly disclose wherein the nose is constructed of a rigid or semi-rigid material.  

    PNG
    media_image3.png
    501
    432
    media_image3.png
    Greyscale
McGlinch also teaches an assembly having a catheter adapter with a nose (See Annotated Fig. 16 below), wherein the nose is constructed of a rigid or semi-rigid material (Pars. 0045-0046 discloses 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the nose of the assembly to be constructed of a rigid or semi-rigid material, as taught by McGlinch, in order to provide impact resistance (McGlinch, Par. 0045). 
It would additionally have been obvious to one having ordinary skill in the art at the time the invention was made to modify the nose to be constructed of a rigid material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Regarding Claim 5, the modified assembly of Bierman, McGlinch, and Moberg teaches all of the limitations discussed above regarding claim 1 and including the limitations of claim 5 as the assembly has been modified such that the strain relief rib is generally aligned with a longitudinal axis of the catheter adapter (McGlinch, Fig. 16). 

    PNG
    media_image4.png
    425
    365
    media_image4.png
    Greyscale
Regarding Claim 6, the modified assembly of Bierman, McGlinch, and Moberg teaches all of the limitations discussed above regarding claim 1 and including the limitations of claim 6 as the assembly has been modified such that the strain relief rib is disposed on a bottom of the catheter adapter (See Annotated Fig. 16 below). 

    PNG
    media_image5.png
    368
    562
    media_image5.png
    Greyscale
 Regarding Claim 7, the modified assembly of Bierman, McGlinch, and Moberg teaches all of the limitations discussed above regarding claim 1, and Bierman further teaches the assembly comprising a strain relief element (See Annotated Fig. 4F below; the distal end of the nose comprise a strain relief element 140) surrounding the needle (strain relief element 140 surrounds needle 22 when it is coupled with the catheter adapter) and constructed of the flexible material (Par. 0116, strain relief element 140 is configured with a material to provide support and flexibility), wherein the strain relief element is disposed on a distalmost surface of the nose (strain relief element extends from the distal end of the nose and therefore is disposed on a distalmost surface of the nose).  It would additionally have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flexible material of the strain relief element to be the same flexible material as the flexible material of the strain relief rib since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. 

    PNG
    media_image6.png
    320
    576
    media_image6.png
    Greyscale
	Regarding Claim 8, the modified assembly of Bierman, McGlinch, and Moberg teaches all of the limitations discussed above regarding claim 1, and Bierman further teaches wherein the catheter adapter further comprises a stop (See Annotated Fig. 4F below) configured to prevent proximal movement of the needle cover beyond the stop (the stop has a larger diameter than the strain relief ribs; thus a needle cover which is configured to contact strain relief ribs will not be able to advance past the stop), wherein the stop is disposed proximate and proximal to the nose.
	Regarding Claim 9, the modified assembly of Bierman, McGlinch, and Moberg teaches all of the limitations discussed above regarding claim 8, and Bierman further teaches a strain relief element disposed on a distalmost surface of the nose (See Annotated Fig. 4F above regarding claim 7; strain relief element 140 extends from the nose and thus is disposed on its distalmost surface) wherein the strain relief element surrounds the needle (strain relief element 140 surrounds needle 22 when it is coupled with the catheter adapter) and constructed of the flexible material (Par. 0116, strain relief element 140 is configured with a material to provide support and flexibility).  The modified assembly of Bierman and Moberg does not expressly disclose wherein the strain relief rib extends from the strain relief element to the stop.  
	McGlinch further teaches a catheter assembly with a strain relief rib (See Annotated Fig. 11 below; element 740); a stop (the distal angled portion is interpreted as a stop since it comprises a larger 

    PNG
    media_image7.png
    332
    539
    media_image7.png
    Greyscale
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the strain relief rib of the modified assembly of Bierman and Moberg to extend from the strain relief element to the stop, as taught by McGlinch, in order to use a strain relief rib sized and shaped to form an interference fit with the needle cover (McGlinch; Par. 0056).  
Regarding Claim 19, the modified assembly of Bierman, McGlinch, and Moberg teaches all of the limitations discussed above regarding claim 1, and Bierman further teaches wherein the needle cover is removably coupled to the distal end of the catheter adapter via a friction fit (Par. 0134, Bierman teaches a press fit engagement which is equivalent to a friction fit). 
Regarding Claim 20, the modified assembly of Bierman, McGlinch, and Moberg teaches all of the limitations discussed above regarding claim 1, and Bierman further teaches wherein the needle . 
Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

    PNG
    media_image8.png
    508
    464
    media_image8.png
    Greyscale
Regarding Claim 17, the closest prior art of record is Bierman in view of Moberg, as discussed above in the rejection of Claim 21.  The modified assembly of Bierman and Moberg further teaches a stop configured to prevent proximal movement of the needle cover beyond the stop, wherein the stop is disposed proximate and proximal to the nose (See Annotated Fig. 4F above regarding Claim 8), and a strain relief element disposed on a distal end of the nose (See Annotated Fig. 4I below).  However, the modified assembly is silent regarding wherein the first strain relief rib and the second strain relief rib 

    PNG
    media_image7.png
    332
    539
    media_image7.png
    Greyscale
The next closes prior art is McGlinch which teaches a plurality of strain relief ribs extending from a stop to a strain relief element 734 (See Annotated Fi. 11 below).  

However, it would not be obvious to modify the strain relief ribs of the assembly of Bierman and Moberg to extend from a stop to a strain relief element, since the device has been modified such that the first strain relief rib has a greater height than the second and the third strain relief rib, as taught by Moberg, in order to accommodate different lumen sizes.  Modifying the first and second strain relief ribs to be longitudinally extending ribs which extend from a stop to a strain relief element, as taught by Moberg, would prevent the assembly from operating as intended since a first longitudinally extending strain relief rib with a greater height than a second longitudinally extending strain relief rib would not be able to accommodate different lumen sizes. Therefore, the feature cannot be rendered obvious over the prior art, in combination the other claimed features. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                         /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783